                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

ZERIC J. TOWNSEL                                                                 PLAINTIFF

V.                                                 CIVIL ACTION NO.: 1:20-CV-18-SA-DAS

ALAN WHITE and WILLIAM MALISCH                                                 DEFENDANTS

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 3, 2020, Zeric Townsel filed a pro se Motion to Proceed in forma pauperis

[2]. The Magistrate Judge assigned to this case entered a Report and Recommendation [4] on

February 12, 2020 recommending that the Plaintiff’s pro se motion be denied.

       This Court adopts the Report and Recommendation [4] without change and the Plaintiff’s

request to proceed in forma pauperis is DENIED for the reasons discussed in the Magistrate

Judge’s Recommendation.

       SO ORDERED this, the 3rd day of March, 2020.

                                                   /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT JUDGE
